Citation Nr: 0809168	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-07 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 20 percent disabling. 
 

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1973 to February 
1977. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina. 


FINDINGS OF FACT

1. The veteran's left ankle disability is manifested by 
limitation of motion and pain. 
 
2. There is no clinical evidence of ankylosis. 
 

CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for a left 
ankle disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59. 4.71a, Diagnostic Codes 
5270, 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
an increased-compensation claim, section 5103(a) requires, at 
a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 30, 2008).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a November 2003 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for an increased rating, including 
evidence from medical providers, statements from others who 
can describe their observations of his disability level, and 
his own statement describing the symptoms, frequency, 
severity and additional disablement caused by his disability.  
The letter also advised the veteran what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of any further evidence he has in his possession 
that pertains to the claim.  The Board notes that the veteran 
described the impact of his disability on his daily life and 
employment in a November 2003 statement, and again described 
his symptoms and the percentage requested in May 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, and post service 
treatment records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran submitted private 
treatment records and he provided correspondence describing 
his symptoms.  Such reflects actual knowledge of what he 
needed to do to substantiate his claim.  Moreover, the 
veteran was afforded three VA examinations to evaluate the 
condition.  There is no indication that there are additional 
relevant records to obtain.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
claim, any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the veteran.  See Sanders, 487 F.3d 
881; see also Vasquez-Flores, No. 05-355 (U.S. Vet. App. 
January 2005).  Thus, any such error is harmless and does not 
prohibit consideration of these matters on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, VA treatment records, private treatment 
reports, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran's left ankle condition is evaluated pursuant to 
Diagnostic Code 5271.  38 C.F.R. § 4.71a.  A 10 percent 
rating is assigned where there is moderate limitation of 
motion of the ankle.  A 20 percent rating is assigned where 
there is marked limitation of motion of the ankle.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271 (2007).

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent 
rating is assignable for ankylosis in plantar flexion between 
30 degrees and 40 degrees, or in dorsiflexion, between 0 
degrees and 10 degrees. A 20 percent rating may be assigned 
for ankylosis in plantar flexion, less than 30 degrees.  
Diagnostic Code 5270 (2007). 
 
Standard range of motion of an ankle is to 20 degrees of 
dorsiflexion and to 45 degrees of plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2007).

During a VA examination in December 2003, the veteran 
reported that he had daily swelling and pain, wore an elastic 
brace, and took ibuprofen three times daily for pain.  The 
veteran reported that his job as a custodian aggravated the 
pain in his ankle which interfered with his job somewhat.  
The examiner indicated the veteran walked with a very slight 
limp; there was moderate swelling in the anterior aspect of 
the medial malleolus with slight tenderness; motion was 
limited to dorsiflexion to 5 degrees and plantar flexion to 
15 degrees actively, and dorsiflexion to 10 degrees and 
plantar flexion to 25 degrees passively.  Pain occurred at 
only the maximum range of motions noted previously.  There 
was no evidence of instability, specific deformity or 
tenderness found.  The examiner surmised that after repeated 
use the veteran probably had a bit more swelling and pain on 
motion, but he did not believe there would be a change in the 
veteran's limitation of motion.  The examiner noted that the 
veteran did not have any ankylosis.  After physical 
examination and review of x-ray evidence, the examiner 
diagnosed the veteran as having residuals of a left ankle 
injury with loss of motion and x-ray evidence of mild 
degenerative joint disease.  

A private physician's letter dated in June 2004 detailed the 
veteran's left ankle disability.  The examiner observed that 
the veteran had been cautious with his activities for many 
years due to his in-service ankle injury and that he had 
limited range of motion in the ankle.  The examiner indicated 
that x-ray evidence showed fairly significant intertarsal 
changes with talonavicular joint irregularity and other 
nonspecific intertarsal arthritic changes.  Additionally, 
substantial dorsal prominence was noted at the talonavicular 
joint and apparent narrowing of the navicular bone itself.  
The examiner indicated the veteran had a brace at that time 
and a more structured brace may be necessary at a later time.  
The examiner also indicated that the veteran may need 
surgical intervention at some point in the future.  

During a VA examination dated September 2004, the veteran 
reported that he had pain in his left ankle all the time and 
that he had flare-ups with long periods of standing or 
walking.  The veteran reported that he had recently retired 
from custodial work because his ankle was getting worse.  The 
examiner indicated the veteran's range of motion was 
dorsiflexion to 10 degrees and plantar flexion to 20 degrees, 
with the veteran complaining of pain at the extremes.  The 
examiner indicated that the veteran's limited range of motion 
was due to pain.  There was no fatigue, weakness, or lack of 
endurance evidenced and there was no increased loss of range 
of motion with repetitive motion.  The examiner felt it would 
be mere speculation on his part to estimate the range of 
motion loss with a flare-up.  The examiner indicated there 
was no edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement.  
The examiner indicated that weight bearing was good and that 
the veteran walked with a limp.  The examiner did not find 
ankylosis present.  

The veteran was afforded an additional VA examination in 
February 2005.  The veteran indicated that he had daily, 
intermittent pain which was aggravated by standing, weight 
bearing on the ankle, or sitting.  Additionally, he had 
stiffness in the joint after sitting for long periods and the 
ankle swelled a couple of times a week.  Also, the veteran 
indicated his ankle was unstable due to pain and that he had 
fallen several times due to this instability.  He further 
indicated that he had no significant flare-ups, but the ankle 
did bother him more when the weather was cold or wet.  

The veteran stated that he had used a cane for the past 
several years, he wore a brace on his ankle, and he had 
inserts for his shoes.  He stated that he had to give up his 
job as a custodian because he could no longer lift, carry, 
twist or walk while working.  The veteran indicated that he 
was only able to walk one-half mile before his ankle really 
began to hurt, but that he had no problems with the 
activities of daily living.  

The veteran stated that the ankle was tender under the 
lateral and medial malleoli initially but the examiner found 
no objective evidence of this on physical examination.  The 
examiner indicated the veteran's range of motion was 5 to 10 
degrees to dorsiflexion and 25 degrees of plantar flexion, 
with the veteran stopping the motion due to pain.  The 
examiner also noted that the veteran had been diagnosed with 
pes planus with a mild valgus deformity of the foot of about 
10 degrees, which was not correctable without weight bearing.  
The examiner indicated there was no tenderness across the 
plantar surface or transverse arch of the foot.  The vascular 
evaluation and neurological examination of the foot were 
grossly normal, with ankle jerk being normal as well.  There 
was no evidence by examining the veteran's shoes of abnormal 
wear, which would indicate abnormal ambulation.  The examiner 
diagnosed the veteran as having residuals of a left fibula 
fracture with post-traumatic degenerative joint disease and 
pes planus with residuals. 

Outpatient treatment records note the veteran complaining of 
left ankle pain.  Severe pes planus was also noted.  The 
veteran reportedly used a cane and walked with a limp.

The veteran's left ankle disability is manifested by limited 
motion and pain.  The veteran is already in receipt of the 
maximum 20 percent rating under Diagnostic Code 5271.  A 
higher rating may not be assigned under this code.  

In order to assign a higher rating under Diagnostic Code 
5270, ankylosis of the ankle in plantar flexion between 30 
degrees and 40 degrees, or in dorsiflexion between 0 degrees 
and 10 degrees must be shown.  There is no basis, however, 
for a higher evaluation for the veteran's left ankle, 
inasmuch as there is no clinical evaluation of ankylosis of 
the ankle.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain. DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Since the veteran already receives the 
maximum disability rating available for limited motion in the 
left ankle, it is not necessary to consider the functional 
loss due to pain and weakness on motion.  Johnson v. Brown, 
10 Vet. App. 80 (1997) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms 
of limitation of motion, there can be no additional 
disability due to pain).  The Board concludes, accordingly, 
that the preponderance of the evidence is against the claim 
for an increased rating for the veteran's left ankle 
disability.

The Board notes that the veteran does not have malunion of 
the tibia or fibula.  All x-rays show the fibula fracture as 
being well healed.  Thus, Diagnostic Code 5262 is not for 
application.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected left ankle 
disability presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  There is 
no evidence of hospitalization for this disorder.  Although 
the veteran contends he has had to retire from his job as a 
school custodian due to his ankle disability, the objective 
evidence does not establish that his left ankle disorder, in 
and of itself, markedly interferes with employment.  In this 
regard, the veteran also has nonservice-connected foot 
disorders.  Additionally, there is nothing in the record to 
distinguish his case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Therefore, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met. 
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990). 




ORDER

Entitlement to an increased rating for residuals of a left 
ankle fracture, currently evaluated as 20 percent disabling 
is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


